Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 Claims 1-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounting clip" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the mounting clip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “and/or” in line 7. 
Claim 7 recites the limitation “and/or” in line 6. 
Claim 15 recites the limitation “and/or” in line 3. 
Claim 16 recites the limitation “and/or” in line 7. 
Claim 17 recites the limitation “and/or” in line 2. 
Claim 18 recites the limitation “and/or” in line 4. 
Referring to claim 1 as example, one of the possible interpretations of “and/or” is as follow: the wiring element is positively and non-positively fastened.  A positive AND non-positive fastening is not possible, and therefore indefinite.   
Likewise the usage of limitation “and/or” renders claims 7, 15-18 indefinite.
For the sake of compact prosecution, Examiner suggests that Applicant amend the respective claim(s) to recite something similar to:  “at least one of A and B.”  (e.g. in claim 7: “wherein the welding element is positioned in the window-like clip receptacle and is at least one of positively fastened and non-positively fastened.”).
Regarding claim 7, the term "like" renders the claim indefinite because the claim( includes element that is unclear thereby rendering the scope of the claim unascertainable.   Claim 7 recites a limitation “a window-like clip receptacle” in line 2, which is indefinite because it is unclear how much like a window the clip receptacle should be ?  Furthermore, whether an object appears to be “like” a window in shape is usually based on a subjective opinion, instead of an objective fact.

By virtue of dependency upon base claim 1, dependent claims 2-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 8, 9, 11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Kacines (US 20030184073, hereinafter referred to as “Kacines”).
Regarding claim 1, Kacines discloses a tube fastening assembly (Fig. 1, automotive assembly 10 for fastening brake line tube 12) comprising at least one fastening clip (Fig. 1, plastic clip 14; Fig. 2, plastic clip 34) and at least one motor vehicle tube (Figs 1 and 2, brake line tube 12  and brake line polyamide coated tube 32; [0039] can be for other fluid line tubes for automotive application) configured to be fastened to the fastening clip (Figs 1 and 2, tubes 12, 32 configured to be fastened to , the motor vehicle tube (12, 32) having an outer surface made of plastic (paragraph [0024]: brake line 12 is polyamide coated tube, i.e. nylon) which is weldable to the fastening clip ([0025] describes tube receiver portion 18 of plastic clip 14 further is ultrasonically welded to brake line 12; Fig. 4 shows the ultrasonic welding process of welding the plastic clip 14 to brake line 12, see also [0021]; plastic clip 34 welded to brake line 32 described also in [0029]), wherein the fastening clip (plastic clip 14) has at least one welding element (Figs 1 and 2, tube receiver portion 18, 38), which consists at least regionally of a weldable plastic ([0025] and [0029] describe of tube receiver portion 18, 38 as being weldable via ultrasonic welding, and also that the brake line tubes 12, 32 are clipped in tube receiver portions 18, 38, which imply that the region or area of the tube receiver portion 18 directly contacting and clipping the tubes 12, 32 are being welded), and which is weldable with the outer surface of the tube ([0035] describes as shown in Fig. 4, brake line tube 12 is clipped in tube receiver portion 18, thereby defining a tube/clip contact zone 70 (at outer surface of tube)), and wherein the welding element can be positively, non-positively and/or materially fastened to the mounting clip (for the sake of compact prosecution, as best understood, examiner interpreting “mounting clip” to be “fastening clip”, and under broadest reasonable interpretation standard, “positively fastened” is to mean welded or soldered together, “non-positively fastened” is to mean threadedly screwed or attached via hook and loop fastener, while “materially fastened” is to mean integrally bonded as one structure without boundaries, “and/or” is interpreted to mean that there are at least two alternative interpretations that are within claim scope, namely “and” alongside “or”. Thus, under one viable interpretation of above limitation to read as the following: “welding element can be materially fastened to the fastening clip”, referring to Figs 1 and 2, tube receiver portion 18, 38 (welding element) is integrally-bonded as one structure without boundaries to the connector extension 20, 40 (remaining part of fastening clip (14)). 

Regarding claim 3, Kacines discloses wherein at least one region of the welding element or the weldable plastic of the welding element is arranged at a first side of the fastening clip facing the tube without a cover or the interposition of further components (see annotated figure A below of partial view of Fig. 4 of Kacines, and welding element (18) of Fig. 1)
Annotated figure A of Kacines

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 4, Kacines discloses wherein at least one part of the welding element or the weldable plastic of the welding element is arranged at the first side of the fastening clip facing the tube (see annotated figure B below) as well as at a second side opposite the first side of the fastening clip (see annotated figure B below; note “first side” is opposite to “second side”), without cover or the interposition of other components (see annotated figure B below).
Annotated Figure B of Kacines

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 5, Kacines discloses wherein the welding element is only positively fastened in a clip receptacle of the fastening clip (under broadest reasonable interpretation standard, “positively fastened” is interpreted to be welded or soldered together, and thus tube receiver portion 18, 38 (welding element) is only ultrasonic welded to the tube at the tube/clip contact zone 70; [0035] describes as shown in Fig. 4, brake line tube 12 is clipped in tube receiver portion 18, thereby defining a tube/clip 

Regarding claim 8, Kacines discloses wherein the fastening clip (Fig. 2, plastic clip 34) has at least one tube receptacle (Fig. 2, receptacle formed by tube receiver portion 38) in which the tube (Fig. 2, brake line tube 32) is positively receivable (Fig. 2, 32 is positively received in 38, see also [0029]), and wherein the clip receptacle (Fig. 2, plastic clip 34) with the welding element (surface part of tube receiver portion 38) is arranged at the tube receptacle (Fig. 2, receptacle formed by tube receiver portion 38) and at a base of a U-shaped tube receptacle (Fig. 2, base at receptacle of 38 is U-shaped).  

Regarding claim 9, Kacines discloses wherein the tube (Fig. 2, brake line tube 32) in the mounted or welded state (Fig. 2) covers a fastening surface of the tube receptacle (Fig. 2, tube 32 covers a fastening surface of receptacle formed by 38) and the surface of the welding element which is open and cover-free facing towards the tube amounts to at most 40% of the fastening surface (Fig. 2, very small amount of exposed surface part of tube receiver portion 38 is facing toward tube 32, thus at most 40%).

Regarding claim 11, Kacines discloses wherein the tube is a multi-layer tube and the welding element is weldable to the outer layer of the multi-layer tub([0010], [0024], because the brake line tube 12 is said to polyamide coated tube, thus implying that 

Regarding claim 15, Kacines discloses wherein the welding element is welded to the tube and the fastening clip can be fastened to the welded-on welding element ([0025] describes tube receiver portion 18 of plastic clip 14 further is ultrasonically welded to brake line tube 12; under a broadest reasonable interpretation, the fastening clip as claimed in claims 1 and 15 can be interpreted to also include automotive frame member 36 alongside the plastic clip 34 itself, since the automotive frame member 36 functions as a mounting component structure for the plastic clip 34; as a result, welded-on tube receiving portion 38 ([0029]) is fastened by threaded fastener of the connector extension 40 (see Fig. 2) to the 36 ) and pushed and/or latched to the welded-on welding element and is removable from the welding element (Fig. 2, threaded fastener for connector extension 40 can be pushed toward 38, and connector extension 40 (mounting component of fastening clip) can be removed from 38 (welding element)).  

Regarding claim 16, Kacines discloses method for fastening a motor vehicle tube to at least one fastening clip (Figs 1 and 2), wherein the motor vehicle tube (12, 32) has an outer surface or an outer layer made of plastic ([0024]: brake line tube 12 is polyamide coated tube, i.e. nylon), which is welded to the fastening clip (Fig. 4 shows the ultrasonic welding process of welding the plastic clip 14 to brake line 12, see also [0021]; plastic clip 34 welded to brake line 32 described also in [0029]), wherein a fastening clip is used (Figs. 1 and 2, 14, 34), which has at least one welding element (Figs 1 and 2, 18 and 38), which consists at least partially of a plastic which is weldable to the outer surface or to the outer layer of the tube ([0025] describes tube receiver portion 18 of plastic clip 14 further is ultrasonically welded to brake line 12; Fig. 4 shows the ultrasonic welding process of welding the plastic clip 14 to brake line 12, [0021]; plastic clip 34 welded to brake line 32 described also in [0029]), comprising the step of fastening the welding element, positively and/or non-positively,5Attorney Docket No. 91601-00898 the fastening clip by welding to the outer surface or to the outer layer of the tube ([0021], [0025], [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kacines (US 20030184073, hereinafter referred to as “Kacines”) in view of Eckert (WO 2008046611A1, hereinafter referred to as “Eckert”). 

Regarding claim 2, Kacines fails to disclose wherein the fastening clip substantially consists of a material or plastic different from the weldable plastic of the welding element.   

However, Eckert teaches wherein the fastening clip (Fig. 1, second plastic component 5; under broadest reasonable interpretation, fastening clip without particular detailed structural limitations, is met by second plastic component 5 as shown by Fig 1)  substantially consists of a material or plastic different from the weldable plastic of the welding element (Fig. 1, first plastic component 4 is weldable plastic, and is of different material or plastic from second plastic component, as described in claim 2 of Eckert, and lines 27-29 of page 2 of English translation copy recites: “In the case of plastic components made of different materials according to claim 2, the displacement concept first plastic component 4 is made of a good weldable plastic material, for. B. of weldable PVC. Another weldable thermoplastic material elastomer (TPE) is possible. The second plastic component 5 is made of a less well weldable material, for. B. of a plastic with material additional fillers.” 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kacines by Eckert by taking advantage of the less weldable second plastic component 5 being displaced away from the weld seam  (see English translation copy, page 4, line 3 which recites  “the second plastic component 5 is displaced away from the weld seam 7 by a distance A”) and having only the good weldable first plastic component 4 (layers) of the first plastic body 2 (fastening clip and welding element) and second plastic body 3 (motor vehicle tube), respectively, forming the good quality weld seam/joint.  As a result, Eckert teaches an effective solution to overcome conventional issues of attempting to weld different plastic materials together. 
The end result of modification taught by Eckert is that the overall plastic welding joint quality can be achieved.  Meanwhile, additional benefit can be realized by having only the thin layer to be weldable plastic for second plastic component 5 (which matches with the plastic material composition at surface of the motor vehicle tube) while the tube receiver portion 18 and the connector extension 20 of the clip 14 of Kacines can be made of more structurally strengthened plastic material composition having filler.  
 
 Regarding claim 14, Kacine fails to disclose wherein the welding element is multi-layered and a layer of the welding element facing the tube substantially consists of the weldable plastic.  

However, modification of Eckert teaches wherein the welding element is multi-layered and a layer of the welding element facing the tube substantially consists of the weldable plastic (Because Eckert expressly teaches of multi-layered plastic material layers, namely first and second plastic components 4,5, that can be effectively welded together based on the operating principle of the less-weldable plastic layer being displaced and moved away from the weld seam (see English translation copy, page 4, line 3 which recites  “the second plastic component 5 is displaced away from the weld seam 7 by a distance A”), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckert by adding another less-weldable plastic layer (if need be based on design requirement) to the existing two-layered 4,5, since such additonal less-weldable plastic layer would simply easily displaced and moved away from the weld seam without negatively affecting the weld joint quality.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kacines (US 20030184073, hereinafter referred to as “Kacines” in view of Craftech 2017 web article “an introduction to the ultrasonic welding of plastics”, hereinafter referred to as “Craftech”).

Regarding claim 10, Kacines fails to disclose wherein the weldable plastic of the welding element substantially corresponds to the plastic of the outer surface of the tub However, Craftech teaches weldable plastic of one part substantially corresponds to another welded plastic part (Page 1 in bottom of page, lines 3-5: “Ultrasonic welding of two parts made from the same plastic material will usually obtain the best result”). 

Thus, Kacines in view of Craftech teaches wherein the weldable plastic of the welding element substantially corresponds to the plastic of the outer surface of the tub

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adopt the material selection recommendation for ultrasonic welding from Craftech so as to configure the weldable plastic of Kacines to be of same material as the polyamide coated outer surface on tube 12 to obtain best results according to suggestions in Craftech. Meanwhile, Craftech being an introduction article to the ultrasonic welding of plastics, it would be a useful reference to consult when performing ultrasonic welding.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kacines (US 20030184073, hereinafter referred to as “Kacines” in view of LPKF .

Regarding claim 12, Kacines fails to disclose wherein the welding element is weldable to the outer surface or to the outer layer of the tube by means of laser welding.  However, LPKF teaches away from ultrasonic welding and teach towards laser welding, by describing in pages 1 and 2 that ultrasonic welding has disadvantages including flash or excess melted plastic will likely protrude from joint, can potentially effect/damage the part outside of weld zone, and has dust-like particles left behind that may cause part contamination, whereas laser welding offers advantages such as capable of welding complex, intricate, geometries, excellent quality control and fewer bad parts, and minimal part stress. In addition, laser welding is more suitable for automotive usage application. 

Thus, Kacines as modified by LPKF teaches wherein the welding element is weldable to the outer surface or to the outer layer of the tube (as taught by Kacines in [0025] and [0029] describe of tube receiver portion 18, 38 as being weldable plastic) by means of laser welding (as modified by LPKF). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the plastic welding technique from only using ultrasonic welding (of Kacines) to also include laser welding as an alternative welding method in various usage applications to obtain improved results according to teachings from LPKF.  Meanwhile, LPKF being an introduction article regarding different types of plastic joining technologies, thus it would be a useful reference to use.

Regarding claim 13, Kacines fails to disclose wherein at least the weldable region or the weldable plastic of the welding element substantially consists of laser-transparent plastic.  However, based on the same discussions for claim 12, LPKF teaches away from ultrasonic welding and towards laser welding. Thus, Kacines as modified by LPKF teaches wherein at least the weldable region or the weldable plastic of the welding element substantially consists of laser-transparent plastic (LPKF suggest to performing laser welding, and thus laser-transparent plastic would be used as the weldable plastic, while Kacine teaches in [0025] and [0029] describe of tube receiver portion 18, 38 as being weldable plastic).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the plastic welding technique from only using ultrasonic welding (of Kacines) to also include laser welding as an alternative in various usage applications based on teachings from LPKF to obtain improved results. 

 Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kacines (US 20030184073, hereinafter referred to as “Kacines” in view of Eckert (WO 2008046611A1, hereinafter referred to as “Eckert”), and further in view of LPKF 2011 online article titled “Plastic Joining: Process Comparison”, hereinafter referred to as “LPKF”).

Regarding claim 17, Kacines fails to disclose wherein initially the welding element is positively and/or non-positively fastened to the mounting clip and that subsequently the tube is welded to the welding element of the fastening clip by laser welding.  

However, based on the same set of argument previously discussed for claim 2, Eckert teaches that it would be possible to have multiple plastic material component layers, one being second plastic component 5 (for the sake of compact prosecution, “mounting clip” is hereby interpreted by Examiner as being “fastening clip” to be matched with 5), and the other being first plastic component 4 (welding element).

Thus, Eckert teaches wherein initially the welding element (Fig. 1, 4 of 2) is positively and/or non-positively fastened to the mounting clip (Figs 7 and 10, 4 of 2 is bonded to 5 of 2 before welding) and that subsequently the tube is welded to the welding element of the fastening clip by thermal welding (Fig. 1, first plastic component 4 of first plastic body 2 is welded to first plastic component 4 of second plastic body 3 (tube) at weld joint 7 by a thermal/heat welding process, see English translation copy at page 5: “In the case of the simultaneous heating of the plastic components 4, 5 possible with the tool 13”. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kacines by Eckert based on the same rationale as previously discussed for claim 2 above, thereby omitted herein for brevity. 
Thus, Kacines in view of Eckert teaches wherein initially the welding element is positively and/or non-positively fastened to the mounting clip (welding element 18 of Kacines is modified into weldable plastic layer and non-weldable plastic component , but Kacines in view of Eckert fails to disclose or teach and that subsequently the tube is welded to the welding element of the fastening clip by laser welding.   
However, LPKF teaches that laser welding is better than many other conventional welding methods, including ultrasonic welding, as previously discussed for claim 12, Thus, Kacines as modified by Eckert and further modified by LPKF teaches and that subsequently the tube is welded to the welding element of the fastening clip by laser welding  (Kacines in [0025] and [0029] describe of tube receiver portion 18, 38 as being weldable plastic, to be welded, and laser welding is to be performed as modified by LPKF). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the plastic welding technique from only using ultrasonic welding (of Kacines) to laser welding according to teachings from LPKF.  Meanwhile, LPKF being an introduction article regarding different types of plastic joining technologies, thus it would be a useful reference to use.

Regarding claim 18, Kacines fails to disclose wherein initially the welding element at the outer surface or at the outer layer of the tube is welded on by laser welding and subsequently the remaining fastening clip is positively and/or non-positively fastened to the welded-on welding element.
However, Kacines as modified by Eckert and further modified by LPKF teaches wherein initially the welding element at the outer surface or at the outer layer of the tube is welded on by laser welding and subsequently the remaining fastening clip is positively and/or non-positively fastened to the welded-on welding element based on the . 
Allowable Subject Matter
Claim(s) 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632                   

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632